February 28, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         REGINALD PETTEWAY, Appellant

NO. 14-11-00155-CV                      V.

              TEXAS DOW EMPLOYEE'S CREDIT UNION, Appellee
                         ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on December 10, 2010. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
REGINALD PETTEWAY.
      We further order this decision certified below for observance.